Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused entered a plea of guilty to four specifications alleging violations of the Uniform Code of Military Justice. Two are laid under Charge II as a-violation of Article 107,10 USC § 907. In substance each alleges that the accused signed an official record containing a false statement which he knew to be false. It is now contended that the specifications do not state an offense under Article 107 because neither contains an allegation of an intent to deceive.1
A plea of guilty to a specification admits only the facts set out therein. United States v Petree, 8 USCMA 9, 23 CMR 233; United States v Fout, 3 USCMA 565, 13 CMR 121. Neither specification expressly alleges an intent to deceive. However, we pointed out in United States v Sell, 3 USCMA 202, 206, 11 CMR 202, that a specification will withstand a claim of insufficiency “if the necessary facts appear in any form or by fair construction” of the facts alleged.
An official statement provides the basis upon which official decisions are made. It is perhaps conceivable, but highly improbable, that a person who makes an official statement intends that it be regarded as a joke or some other officially meaningless act. On the contrary, the natural inference from the fact of officiality is that the statement is intended to be relied upon by others. And if the statement is known to be false at the time it is made, it can fairly be implied that the person who makes the statement has an “intent to deceive.” We conclude, therefore, that despite the absence of the specific words from the specification, the allegations are sufficient to include an intent to deceive, and, therefore, state an offense under Article 107 of the Uniform Code.
For his second claim of error the accused contends that he was prejudiced by the failure of the staff judge advocate to accord him an opportunity to rebut new, adverse matter contained in the post-trial review. For the most part the adverse matter is simply an expression of the staff judge advocate’s personal opinion of the accused. Thus, he indicates that he found the accused to be “a dull, shiftless individual of below average appearance and intelligence.” The staff judge advocate also observed that the accused’s protestations of remorse “were not at all compelling nor convincing.” Other of the legal officer’s remarks simply constitute fair comment on the offenses of which the accused was convicted. The only significant statement of “new” matter is that the accused “forced on society the burden of caring for his illegitimate offspring.” Considering all the circumstances of the case, including the fact that the sentence imposed by the court was reduced by half in accordance with a pretrial agreement, we conclude that the new adverse matter did not prejudice the accused before the convening authority. United States v Taylor, 8 USCMA 24, 23 CMR 248.
The decision of the board of review is affirmed.

-Article 107 provides as follows: “Any person subject to this chapter who, with intent to deceive, signs any false record, return, regulation,' order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.”